UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7959



WILLIAM FRANK TATE,

                                             Petitioner - Appellant,

          versus


WARDEN, McCormick Correctional Institution;
HENRY MCMASTER, Attorney General for South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-04-410-6)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Frank Tate, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Samuel Creighton Waters, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Frank Tate seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court   referred   this    case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Tate that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite   this   warning,   Tate    failed    to   timely    object   to   the

magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Tate has waived appellate

review by failing to file timely objections after receiving proper

notice.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED


                                    - 2 -